Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2009                                                                                            Marilyn Kelly,
                                                                                                                   Chief Justice

  138509                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 138509
                                                                   COA: 289647
                                                                   Wayne CC: 07-020145-FC
  LARRY THOMAS SANDERS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 2, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 11, 2009                  _________________________________________
           0831                                                               Clerk